Citation Nr: 0204125	
Decision Date: 05/03/02    Archive Date: 05/14/02

DOCKET NO.  95-36 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1982 to October 
1988, and from January 1989 to February 1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 1994 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).  A hearing was held at the RO in June 
1997 before the undersigned Member of the Board.  In 
September 1997, the RO issued a decision which adjudicated 
several issues, and remanded claims for service connection 
for a back condition, a left shoulder condition, a bilateral 
knee disorder, and chronic fatigue syndrome.  The RO 
subsequently granted service connection for a disorder of the 
back, left shoulder, and both knees in a decision of July 
2001.  Accordingly, the only remaining issue is the claim for 
service connection for chronic fatigue syndrome.  

The Board notes that in a statement dated in November 1996, 
the veteran raised a claim for service connection for 
toxoplasmosis.  That issue has not yet been adjudicated by 
the RO.  The Board refers that claim to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
his claim and the evidence necessary to substantiate his 
claim.

2.  The veteran does not currently have chronic fatigue 
syndrome.



CONCLUSION OF LAW

Chronic fatigue syndrome was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 4.88a (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decisions, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The RO also supplied the veteran with the 
applicable regulations in the SOC and SSOCs.  The basic 
elements for establishing service connection have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran has had hearings.  All relevant 
evidence identified by the veteran was obtained and 
considered.  The claims file contains the veteran's service 
medical records.  The post-service treatment records have 
also been obtained.  The veteran has been afforded disability 
evaluation examinations by the VA to assess the nature of his 
disabilities.  With regard to the adequacy of the 
examinations, the Board notes that the examination reports 
reflect that the examiners recorded the past medical history, 
noted the veteran's current complaints, conducted 
examinations, and offered appropriate assessments and 
diagnoses.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the service medical records, the examination 
report, and the other evidence of record provide sufficient 
information to adequately evaluate the veteran's claim.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).  Service-
connected compensation may also be paid to a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more of the signs or symptoms 
listed in the regulation.  The symptoms must be manifest to a 
degree of 10 percent or more.  By history, physical 
examination and laboratory tests, the disability cannot be 
attributed to any known clinical diagnosis. See 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.  On December 27, 2001, the 
President signed HR 1291, the "Veterans Education and 
Benefits Expansion Act of 2001."  The presumptions were 
amended to allow service connection to be presumed for 
"medically unexplained chronic multisymptom illness," such 
as fibromyalgia, chronic fatigue syndrome, and irritable 
bowel syndrome, as well as any diagnosed illness that the 
Secretary determines by regulation to be service-connected.  
The changes are effective March 1, 2002.  Significantly, 
however, the veteran in the present case did not have service 
in the area specified in the regulation.  The Southwest Asia 
theater of operations includes Iraq, Kuwait, Saudi Arabia, 
Bahrain, Qatar, the United Arab emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  
Although the veteran was in Israel during the Persian Gulf 
War, that country is not included in the list of qualifying 
countries.  Therefore, the Persian Gulf presumptions are not 
applicable in this case.

For VA purposes, the diagnosis of chronic fatigue syndrome 
requires:
    (1) new onset of debilitating fatigue severe enough to 
reduce daily 
activity to less than 50 percent of the usual level for at 
least six 
months; and
    (2) the exclusion, by history, physical examination, and 
laboratory 
tests, of all other clinical conditions that may produce 
similar 
symptoms; and
    (3) six or more of the following:
     (i) acute onset of the condition,
     (ii) low grade fever,
     (iii) nonexudative pharyngitis,
     (iv) palpable or tender cervical or axillary lymph 
nodes,
     (v) generalized muscle aches or weakness,
     (vi) fatigue lasting 24 hours or longer after exercise,
     (vii) headaches (of a type, severity, or pattern that is 
different 
     from headaches in the pre-morbid state),
     (viii) migratory joint pains,
     (ix) neuropsychologic symptoms,
     (x) sleep disturbance.

See 38 C.F.R. § 4.88a.



III.  Factual Background

The veteran contends that he developed chronic fatigue 
syndrome after being stationed in Egypt in 1987 and 1988.  He 
asserts that the disorder is manifested by symptoms such as 
easy fatigability, weight loss, fevers, and swollen lymph 
nodes.

The report of a periodic medical examination conducted in 
service in July 1985, prior to the claimed onset of symptoms, 
shows that the veteran's weight was 134 pounds.  A service 
medical record dated in August 1988 shows that the veteran 
reported having a bump in his throat and had minor pain upon 
swallowing for five weeks.  On examination, there was a small 
bump on the right side of the throat.  There was no swelling 
or discoloration.  There was minor pain on palpation.  
Objective examination was positive for adenopathy, right 
anterior cervical, with slight erythema.  There was no 
exudate.  The assessment was irritable viral pharyngitis.  
Chloraseptic was prescribed.  

After separation from his initial period of service in 
October 1988, the veteran filed a claim for disability 
compensation with the VA in November 1988.  The only 
disabilities which he claimed were a right ear infection with 
broken ear drum, and a back injury.  The veteran subsequently 
failed to prosecute that claim by failing to report for a VA 
examination.

The report of a medical examination conducted in December 
1988 for the purpose of the veteran's re-enlistment shows 
that clinical evaluation of all bodily systems was normal.  
His weight was 136 pounds.  The report of a medical history 
given by the veteran at that time shows that he checked boxes 
to indicate a history of sinusitis and broken bones, but 
denied any other problems.  He described his health as being 
excellent.  

A service medical record dated in August 1993 shows that the 
veteran reported having fatigue and swollen glands since 1988 
after coming back from the Sinai.  He denied nausea and 
vomiting, weight loss, anorexia, changes in bowel habits, 
night sweats, abdominal pain, chest pain, visual symptoms, 
neuro complaints, and insomnia.  He did report some mild 
shortness of breath, and an intermittent rash on his chest 
which was not present that day.  His main complaint was of 
fatigue.  Physical examination revealed that there was no 
cervical distal adenopathy but there was questionable 
tenderness on the right anterior cervical chin with 
questionable fullness.  The assessment was fatigue.  A record 
dated later in August 1993 shows that he was seen for follow-
up.  It was noted that he smoked two and a half packs of 
cigarettes per day, and had not taken any leave in over a 
year.  The assessment was fatigue and headache secondary to 
stress and tobacco abuse.  

The report of a medical history given by the veteran in 
January 1994 for the purpose of his separation from service 
shows that he stated that he was in fair health with 
worsening problems.  He checked boxes to indicate histories 
of swollen or painful joints; frequent or severe headaches; 
dizziness or fainting spells; ear, nose and throat trouble; 
hearing loss; chronic or frequent colds; sinusitis; a head 
injury; skin disease; shortness of breath; pain or pressure 
in the chest; cramps in the legs; an adverse reaction to a 
serum, drug or medication; broken bones; arthritis; 
rheumatism or bursitis; bone, joint or other deformity; a 
painful or trick shoulder or elbow; recurrent back pain; a 
trick or locked knee; foot trouble; depression or excessive 
worry; and loss of memory or amnesia.  The report of a 
medical examination conducted at that time shows that the 
veteran reported that he had been ill since returning from 
Egypt in 1987/1988.  He said that he had high temperatures, 
sinus problems, lymph nodes in the neck, etc.  On 
examination, clinical evaluation of all bodily systems was 
normal.  His weight was 133 pounds.  He was found to be 
qualified for separation from service.  

The post-service treatment records include the report of a 
hospitalization at the Northeast Georgia Medical Center in 
April 1994 which shows that the veteran had been discharged 
from the Army in February, and was seeking employment.  He 
smoked a pack of cigarettes a day, and over the previous 
three weeks had increased his alcohol consumption 
substantially secondary to depression.  On physical 
examination, there was no lymphadenopathy.  The admission 
impression was major affective disorder, major depressive 
episode, single, without psychosis.  The final diagnosis was 
adjustment disorder with mixed features of emotion and 
conduct.  Also diagnosed was acute alcohol abuse, no history 
of alcoholism.  

The report of a psychiatric examination conducted by the VA 
in June 1994 shows that the veteran was found to have tension 
headaches.  The report of a general medical examination 
conducted by the VA in June 1994 shows that the veteran 
reported having fatigue and cervical adenopathy and some 
lymphadenopathy in the inguinal and epitrochlear areas 
starting in July 1988.  No biopsy had ever been done and no 
one had ever made a diagnosis as to the cause.  It was noted 
that he smoked one pack per day, and had an occasional 
episode of bronchitis.  A tuberculin test and HIV test had 
both been negative.  There was a history of occasional nose 
bleeds.  On examination, the veteran was 68 inches tall and 
weighed 141 pounds.  He was well developed, well nourished, 
alert, intelligent and cooperative.  His head was normal.  
The neck was totally flexible but the veteran described mild 
pain in the left trapezius area.  He had cervical 
lymphadenopathy with a prominent node being at the angle of 
the right mandible.  There were also some shotty, small, 
posterior cervical nodes on the left, only two in number.  
The heart and lungs were normal.  The abdomen was soft with 
no masses or tenderness.  The extremities were normal with a 
full range of motion.  In addition to the cervical nodes, 
there were shotty, diffuse, small, non-tender, lateral 
inguinal nodes.  Also, one small left epitrochlear node and 
one small left axillary node.  The veteran had moderately 
advanced tinea pedis on the right foot.  The diagnoses were 
(1) lymphadenopathy, cause unknown; (2) tinea pedis; (3) 
status following left shoulder separation; and (4) recurrent 
low back pain with right sciatic radiation.  

A private treatment record dated in August 1994 shows that 
the veteran reported that he had been having intermittent 
episodic fevers, night sweats, chills, malaise, joint aches, 
nose bleeds and swollen lymph glands for the previous 6 or 7 
years ever since being in Egypt.  He said that multiple blood 
tests had not revealed anything.  Physical examination 
revealed mild diffuse adenopathy.  He had some slightly 
enlarged lymph nodes in the right anterior cervical triangle 
and 1-2 enlarged lymph nodes, pea sized or a little bigger, 
in the posterior left cervical triangle.  He also had 
bilateral axillary adenopathy, left greater than right.  The 
largest lymph node was about 15 mm in diameter.  He had no 
abdominal adenopathy or hepatosplenomegaly.  He had diffuse 
shotty small bilateral inguinal lymph nodes.  There were no 
epitrochlear lymph nodes.  The assessment was diffuse 
lymphadenopathy of unknown etiology.  

A private medical treatment record dated in October 1994 
shows that the veteran was treated for bronchitis.  A VA 
record dated in November 1994 shows that he was treated for a 
variety of disorders including a toothache, a rash on the 
foot, a right knee giving out, low back pain, migraines, and 
swollen glands.  A CT of the veteran's sinuses performed in 
November 1994 was interpreted as showing findings suggestive 
of inflammatory sinusitis.  A private medical record in May 
1995 indicates that the veteran requested a lymph node 
biopsy.  A biopsy of the lymph node in the left axillary area 
was planned.  An operation report dated in May 1995 shows 
that a left axillary node was excised.  It was noted that he 
had vague systematic symptoms with mild diffuse 
lymphadenopathy, and that extensive work-up had been 
negative.  A follow-up record dated later in May 1995 shows 
that the pathology report on his lymph node showed a benign 
process with no evidence of any malignancy. 

The report of an examination conducted by the VA in May 1995 
shows that the veteran gave a history of service in Egypt 
from October 1987 to October 1988.  He reported that he 
smoked five or six cigarettes a day.  He said that he had 
pain in the shoulder and low back.  He reported that he had 
not lost time from work this year, but that he should have.  
He had a history of sinus trouble and post nasal drip.  His 
weight was stable, and he had a good appetite with no 
digestive problems.  He stated that he was chronically tired, 
slept well for seven to nine hours a day.  He slept during 
the day and worked at night.  The veteran denied that stress 
had anything to do with his present difficulties.  

On examination the veteran was 69 inches tall and weighed 141 
pounds.  He was well developed, and well nourished.  His head 
was normal.  There were several scattered small anterior 
cervical nodes near the lower portion of the chin, but 
otherwise no cervical nodes.  The thyroid was normal.  No 
axillary nodes were noted on the right.  There was one small 
axillary node on the left.  No epitrochlear nodes were noted.  
There were minimal, but definite, bilateral inguinal nodes a 
little more prominent on the right than on the left.  The 
heart was normal.  The lungs were clear and resonant.  Cough 
sign was slightly positive.  The abdomen was soft with no 
masses tenderness or hernia.  The skin was normal.  The 
pertinent diagnosis was chronic fatigue, by history.  

A treatment record dated in January 1996 shows that the 
veteran reported that he had nausea and vomiting for two 
days, and was under a lot of stress.  He said that he was 
overworked and could not rest.  On examination, his weight 
was 138.5.  His temperature was 99.1.  The assessment was GI 
syndrome/anxiety.  A record dated in October 1996 shows that 
the veteran was treated for a flu syndrome.  The veteran's 
complaints included feeling like his glands were going to 
explode.  On examination, his tonsils were very red, and his 
submandibular lymph nodes were tender.  The assessment was 
pharyngitis, rule out strep.  

Lay statements dated in August 1996 from the veteran's sister 
and an acquaintance of the veteran are to the effect that the 
veteran had been ill since returning from service with 
symptoms of weight loss and fevers.  

A VA record dated in November 1996 shows that a toxoplasmosis 
screen had been positive in October 1996.  A VA infectious 
disease clinic treatment record dated in November 1996 shows 
that the veteran reported that he was chronically fatigued.  
Examination revealed a firm 2 centimeter left axillary node, 
and generalized adenopathy.  The diagnoses included (1) 
brucellosis, (2) viscerotropic leishmaniasis, (3) 
lymphoproliferation disorder and (4) chronic fatigue 
syndrome.  A VA treatment record dated in January 1997 shows 
that the veteran underwent surgery for a right axillary and 
left groin lymph node resection.  The pathology report shows 
that the lymph nodes had nonspecific chronic active 
lymphadenitis.  The biopsy was negative for 
lymphoproliferative disorder.  

During a hearing held before the undersigned Member of the 
Board in June 1997, the veteran testified that he had been 
treated for symptoms of chronic fatigue syndrome during 
service.  He reported that since service the symptoms had 
continued.  He reported having nosebleeds, getting tired very 
easily, having fevers and headaches.  He also reported having 
swollen glands in his neck and groin.  He said that they were 
continuing to enlarge.  He indicated that the more swollen 
they were, the more tired he became.  He said that a CAT scan 
showed that his external glands were swollen, but the 
internal ones were not.  

The Board remanded the claim for additional development in 
September 1997.  In the remand, the Board noted that, with 
regard to the veteran's claim of chronic fatigue syndrome, 
with symptoms to include swollen glands, fever, fatigue, 
nosebleeds, headaches, lung infections, weight fluctuation, 
and body aches, service medical records revealed that the 
veteran complained of, and was treated for, many of these 
symptoms sporadically during his periods of active service.  
Additionally, post-service treatment records continue to show 
treatment for these symptoms, with a multitude of tests being 
performed by both the VA and private physicians to diagnose 
the problem with no clear diagnosis appearing.  Despite the 
RO's characterization of this issue as one for chronic 
fatigue syndrome, the record contains only one secondary 
diagnosis of chronic fatigue syndrome.  However, because the 
veteran's symptoms both in service and post-service fit those 
discussed in the regulations governing chronic fatigue 
syndrome, see 38 C.F.R. § 4.88(a), the Board found that an 
examination of the claims file by a physician familiar with 
chronic fatigue syndrome or related disorders to determine if 
the veteran has chronic fatigue syndrome, and if so, the date 
of onset and the etiology of the disorder would be probative 
of the veteran's claim.

Additional evidence developed since the September 1997 remand 
includes a VA record dated in November 1997 which shows that 
the veteran's left groin lymph node had redness.  He had 
previously been prescribed an antibiotic, but did not take it 
due to the cost.  On examination, the left groin had a small 
lymph node which was swollen and had a slight red streak from 
the groin to the knee with tenderness.  The assessment was 
lymph node left groin swelling.  An antibiotic was 
prescribed.  

A VA outpatient treatment record dated in October 1998 shows 
that the veteran reported complaints of nerves and easy 
fatigability.  There were no night sweats.  Insomnia was 
noted.  On examination, there were shotty nodes in the 
posterior cervical region.  The assessments included chronic 
sinusitis; fatigue, cannot rule out mild depression versus 
chronic fatigue syndrome; and LN [lymph nodes] maybe worse 
with sinusitis.  

The report of a general medical examination conducted by the 
VA in February 1999 shows that the examiner reviewed the 
veteran's claims file.  The veteran was 43 years old, 
unemployed, and had been in the Army from 1982 to 1994.  He 
stated that he had been on vacation in Israel during the 
Persian Gulf War.  For that reason, he had not been 
adjudicated as being a Persian Gulf veteran.  He reported 
that he had served in Egypt from October 1987 to October 
1988, and that is when everything started to bother him.  He 
said that he started having swollen glands, fatigue, changes 
in sleep habits, skin rashes, and would break out in pimples, 
but no itching.  He also reported having very frequent 
nosebleeds, nervousness, and that his temperature would go 
very high and then back down like nothing happened.  He said 
that every now and then he had diarrhea and weight loss.  He 
reported that he used to weigh 180 pounds, but had dropped to 
between 135 and 140.  He said that he had aching in his 
joints and swelling in his joints.  He reported that an HIV 
test had been negative.  He said that he got lung infections 
like bronchitis.  He reported smoking one pack per day.  He 
said that he did not drink alcohol as a rule.  He also said 
that lymph nodes had been biopsied, but were negative.  He 
reported that he had been hospitalized the day before with 
fever, chills, nausea, vomiting, and diarrhea, and his whole 
body was aching.  He said that his white blood count had been 
high, and his sugar had been elevated.  He was given an 
antibiotic.  The examiner noted that review of the veteran's 
service medical records confirmed his story about adenopathy.  
The examiner also reviewed post service records.  He noted 
that a lymph node biopsy in 1996 disclosed nonspecific 
chronic active lymphadenitis, and there was no evidence of 
proliferative disorder.  The examiner summarized the history 
by stating that no infection process was discovered to 
account for the adenopathy.  

On the VA examination in February 1999, the veteran was a 
well developed, slightly disheveled male who was in no acute 
distress.  His temperature was 98.8.  His height was 68 
inches, and his weight was 143 pounds.  He walked with a 
normal gait and posture.  There were no dermatological 
abnormalities.  There was shotty axillary adenopathy, but no 
adenopathy noted in the cervical or inguinal regions.  
Examination of the chest, cardiovascular system, abdomen, 
genitals, musculoskeletal system, and nervous system were 
essentially normal.  The pertinent diagnoses were chronic 
fatigue syndrome, history of, with no objective clinical 
findings to account for it; and axillary adenopathy, cause 
unknown.  

The report of an examination conducted in November 2000 by a 
VA fee basis examiner shows that the veteran gave a history 
of developing symptoms in October 1987 of swollen glands, 
fatigue, changes in sleep habits, skin rashes, and joint 
pains.  He reported that he had several related episodes of 
diarrhea and weight loss and his weight dropped from 180 down 
to 135 or 140.  He said that he saw several physicians and 
the diagnosis of possible chronic fatigue syndrome was made.  
He had continued to experience these symptoms since that 
time.  He had no chest pain or shortness of breath.  There 
was no recent history of skin rash.  There were no changes in 
bowel habits.  He denied any diarrhea or constipation.  He 
denied a cough or congestion.  There was no history of TB.  
An HIV test in 1996 was negative.  He also had a negative 
hepatitis profile.  On examination, the veteran was described 
as a slightly malnourished male.  He was 5 feet 8 inches 
tall, and weighed 140.  His neck was supple with no masses.  
The thyroid was palpable, but not enlarged.  His lungs were 
clear to auscultation and percussion.  The abdomen was soft, 
non-tender, with no hepatosplenomegaly.  The extremities had 
no cyanosis  clubbing or edema.  The muscles and joints had 
no evidence of synovitis, increased warmth, erythema or 
nodules.  No skin rash was noted.  The assessment was history 
of chronic fatigue without meeting criteria for chronic 
fatigue syndrome.  The examiner commented that there was no 
clinical evidence of chronic fatigue syndrome.  An addendum 
shows that the examiner reviewed the veteran's medical 
record.  He stated that the VA established diagnosis was 
chronic fatigue syndrome with no clinical evidence.  
Subjective complaints of changes in sleep habit and fatigue, 
denies headaches, no polyarthritis or joint pain, no muscle 
aches or weakness.  

IV.  Analysis

In reviewing the service medical records, the Board notes 
that there is no competent diagnosis of chronic fatigue 
syndrome.  Moreover, the disorder is not currently shown.  
Although the disorder was previously diagnosed in a VA 
medical treatment record of November 1996, both the VA 
examination in February 1999 and the VA fee basis examination 
in November 2000 concluded that a diagnosis of chronic 
fatigue syndrome was not supported by the objective findings.  
A service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

Although the veteran has given his own opinion that he has 
chronic fatigue syndrome which began during service, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Accordingly, the Board concludes that chronic 
fatigue syndrome was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.



ORDER

Service connection for chronic fatigue syndrome is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 

